DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,232,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is responsive to the amendment filed on 08/31/2021. As directed by the amendment: claims 1, 14 have been amended; claims 12 have been canceled; and new claims 16-60 have been added. Thus, claims 1-11, 13-60 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/31/2021.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with W. Benjamin Glenn on 12/16/2021. 
The application has been amended as follows: 
Claim 1, line 5, “transfer bioactive agent” is amended as follows: “transfer a bioactive agent”.
Claim 1, line 10, “deliver bioactive agent” is amended as follows: “deliver the bioactive agent”.
Claim 5, lines 2-3, “transfer bioactive agent” is amended as follows: “transfer a bioactive agent”.
Claim 7, lines 1-2, “the bolus chamber piston” is amended as follows: “the second piston”.
Claim 7, line 2, “pressurized bioactive agent” is amended as follows: “pressurized the bioactive agent”.
Claim 7, line 3, “through the valve” is amended as follows: “through a valve”.
Claim 16, line 5, “transfer bioactive agent” is amended as follows: “transfer a bioactive agent”.
Claim 16, line 11, “deliver bioactive agent” is amended as follows: “deliver the bioactive agent”.
Claim 20, lines 2-3, “transfer bioactive agent” is amended as follows: “transfer the bioactive agent”.
Claim 22, line 1, “the bolus chamber piston” is amended as follows: “the second piston”.
Claim 22, line 2, “pressurized bioactive agent” is amended as follows: “pressurized the bioactive agent”.
Claim 22, line 3, “through the valve” is amended as follows: “through a valve”.
Claim 29, line 5, “transfer bioactive agent” is amended as follows: “transfer a
Claim 29, line 11, “deliver bioactive agent” is amended as follows: “deliver the bioactive agent”.
Claim 33, lines 2-3, “transfer bioactive agent” is amended as follows: “transfer the bioactive agent”.
Claim 35, line 1, “the bolus chamber piston” is amended as follows: “the second piston”.
Claim 35, line 2, “pressurized bioactive agent” is amended as follows: “pressurized the bioactive agent”.
Claim 35, line 3, “through the valve” is amended as follows: “through a valve”.
Claim 39, line 2, “and bolus chamber” is amended as follows: “and the bolus chamber”.
Claim 45, lines 2-3, “transfer bioactive agent” is amended as follows: “transfer the bioactive agent”.
Claim 47, line 1, “the bolus chamber piston” is amended as follows: “the second piston”.
Claim 47, line 2, “pressurized bioactive agent” is amended as follows: “pressurized the bioactive agent”.
Claim 47, line 3, “through the valve” is amended as follows: “through a valve”.
Claim 52, lines 5-6, “the piston configured to transfer bioactive agent” is amended as follows: “the first piston configured to transfer a bioactive agent”.
Claim 52, line 13, “from the piston, the spring configured to” is amended as follows: “from the first piston, the first spring configured to”.
Claim 56, line 1, “the bolus chamber piston” is amended as follows: “the second piston”.
Claim 56, line 2, “pressurized bioactive agent” is amended as follows: “pressurized the
Claim 56, line 3, “through the valve” is amended as follows: “through a valve”.
Claim 58, line 1, “wherein the spring” is amended as follows: “wherein the first spring”.
Claim 59, line 1, “wherein the spring” is amended as follows: “wherein the first spring”.

Allowable Subject Matter
 Claims 1-11, 13-60 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Brewer et al. (US 2016/0058939), Yodfat et al. (US 2010/0130932), and Shergold et al. (US 2015/0057616).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a solvent recovery element configured to receive gaseous phase solvent from the transdermal patch, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a transdermal patch with a polypropylene membrane, in combination with the total structure and function as claimed.
Brewer only discloses a skin adhesive patch that secures the subcutaneous cannula 149 and in the infusion site (par. 0037 and fig. 2).
Yodfat only discloses a patch (20) adhered to the skin (see fig. 4A and par. 0089).
Shergold only discloses a patch (800) configured to couple to the injection system 1 to deliver fluid to patient’s body (see figs. 7A-7C and par. 0188).
No combination of prior art was found to teach or suggest each and every element of claim 16.
Regarding claim 29, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a vapor permeable barrier in the disposable part adjacent to the transdermal patch, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 29.
Regarding claim 41, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising an agent reservoir and a bolus chamber configured to contain a bioactive agent and a solvent solution comprising alcohol and water, in combination with the total structure and function as claimed.
Brewer only discloses an agent reservoir (120) and a bolus chamber (146/147) configured to contain a bioactive agent and a solution (fluid 126, fig. 1 and par. 0023).
Yodfat only discloses an agent reservoir (220) and a bolus chamber (the fluid delivery tube (tube connecting the reservoir 220 with the outlet port 210) configured to contain a bioactive agent and a solution (therapeutic fluid, abstract).
Shergold only discloses an agent reservoir (100) and a bolus chamber (200) configured to contain a bioactive agent and a solution (insulin fluid, par. 0135).
No combination of prior art was found to teach or suggest each and every element of claim 41.
Regarding claim 52, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a second spring extending from the second piston, the second spring configured to become at least partially loaded when the bioactive agent is in the bolus chamber, in combination with the total structure and function as claimed.
Brewer only discloses the bolus chamber being the infusion set 146/147.
Yodfat only discloses the bolus chamber being the fluid delivery tube between the reservoir 220 and the outlet port 210 (see figs. 24A-24B).

No combination of prior art was found to teach or suggest each and every element of claim 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DUNG T ULSH/Examiner, Art Unit 3783